Citation Nr: 1822728	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing loss.

2.  Entitlement to service connection for a left thumb disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel





REMAND

The Veteran served on active duty from March 1970 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

Dental Claim

With regard to the dental claim that the Board is referring below, the Board notes that, in August 2011 the Veteran submitted a statement referring to his having molars extracted during service.  He further noted that he has had a bridge that has had to be replaced numerous times and that it was an "ongoing issue."  It was unclear at that time whether the Veteran was seeking dental treatment, or service connection.  However, in October 2012 the Veteran was contacted by VA, and it was clarified that the Veteran had intended to file a claim for a dental condition due to his service, and that he was seeking service connection. 

As such, the issue of entitlement to service connection for a dental disability has been raised by the August 2011 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b). 

Hearing Loss

At his August 2017 Board hearing, it was noted that the Veteran's last VA examination for hearing loss had been conducted three years prior.  When asked whether he felt his hearing had worsened, the Veteran responded that it was possible due to his age.  The Board finds this may indicate worsening of the Veteran's hearing loss, and thus a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).


Left Thumb 

The Board notes that the Veteran is already service connected for a disability of his right thumb.  Nonetheless, in a September 2011 statement, the Veteran also sought service connection for an injury he claims he sustained to his left thumb during service.  Specifically, he recounted that he received a cut to the base of his left thumb that was stitched during service in the summer of 1970.  His service treatment records (STRs) reveal multiple references to the laceration of the right thumb.  Notably, these STRs clearly indicate that the injury to the Veteran's right thumb occurred on December 15, 1970.  Nonetheless, there is a single reference to "Cut hand" noted in a June 1970 service treatment note.  Which hand is not indicated, but the Board finds the Veteran's report of the injury to his left thumb credible.  A prior VA examination appears to only reference the injury to the right thumb.  Because the evidence tends to support an injury in the summer of 1970 to his left thumb, the Board finds a VA examination is warranted to determine whether there is a current left thumb disability and, if so, to obtain an opinion as to whether it is related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hearing loss.  All signs and symptoms necessary for rating the Veteran's hearing loss should be reported in detail.  

2.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed left thumb disability.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should identify any current left thumb disability.

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified left thumb disability had its onset during, or is otherwise related to, the Veteran's service, to include a cut to the left thumb during service in the summer of 1970.

The examination report should include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues remaining on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

